DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
As to claim 1, the term “LEDs” in lines 5-7 of the claim should be defined as “light emitting diodes” as disclosed in paragraph [0006] of the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
each primary row driver chip is to operate a first plurality of pixel driver chips in the first row of pixel driver chips and a second plurality of pixel driver chips in the second row of pixel driver chips.” As shown in Figs. 18 and 19 of applicant’s drawings and as described in paragraph [0081] of applicant’s specification, “ a first portion of the distributed row driver chips 120 (e.g. 120A, 120B) operate the pixel driver chips 110 (e.g. 110A or 110B) connected to a corresponding signal line bundle 1730, and a second portion of the distributed row driver chips 120, within the same row, operate the pixel driver chips 110 (e.g. 110A or 110B) connected to a second corresponding signal line bundle 1730.” Applicant’s disclosure as originally filed does not disclose “wherein each primary row driver chip is to operate a first plurality of pixel driver chips in the first row of pixel driver chips and a second plurality of pixel driver chips in the second row of pixel driver chips.” 
    PNG
    media_image1.png
    651
    845
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    506
    828
    media_image2.png
    Greyscale

 	Claims 13-17 are rejected based on dependence on claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 	As to claims 1,  it is unclear what the term “N” in lines 8-18 of the claim stands for. What does “N” stand for? Clarification of the term “N” is required. 
 	As to claim 9, it is unclear what the term “N” in lines 2-5 of the claim stands for. What does “N” stand for? Clarification of the term “N” is required.
 	As to claim 10, it is unclear what the term “N” in lines 2-5 of the claim stands for. What does “N” stand for? Clarification of the term “N” is required.
 	Claims 2 and 5 are rejected based on dependence on claim 1.
 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STACY KHOO/Primary Examiner, Art Unit 2624